FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – JULY 30, 2009 BAYTEX COMPLETES ASSET ACQUISITION IN SOUTHWEST SASKATCHEWAN CALGARY, ALBERTA (July 30, 2009) – Baytex Energy Trust (“Baytex”) (TSX: BTE.UN; NYSE: BTE) is pleased to announce completion of the previously announced acquisition of predominantly heavy oil assets located in the Kerrobert and Coleville areas of Southwest Saskatchewan, plus certain natural gas assets located in the Ferrier area of west central Alberta. Aggregate cash consideration for the acquisition was $86.2 million, net of adjustments such as net operating income for the interim period from May 1, 2009 to July 30, 2009 and prepaid items.Net operating income for the interim period was approximately $7.6 million. The acquired assets are expected to produce approximately 3,000 boe/d (72% heavy oil and 28% natural gas) for the remainder of 2009.Proved plus probable reserves (as evaluated by Baytex effective April 30, 2009) are estimated to be approximately 10.2 million boe.The acquired assets include approximately 47,700 net acres of developed land and 63,300 net acres of undeveloped land in the greater Lloydminster area, where Baytex already possesses significant operating infrastructure.We expect the acquisition to be accretive to all material operating and financial metrics. Baytex is a conventional oil and gas income trust focused on maintaining its production and asset base through internal property development and delivering consistent returns to its unitholders. Baytex's trust units are traded on the Toronto Stock Exchange under the symbol BTE.UN and on the New York Stock Exchange under the symbol BTE. Advisory Regarding Forward-Looking Statements In the interest of providing Baytex's unitholders and potential investors with information regarding Baytex, including management's assessment of Baytex's future plans and operations, certain statements in this document are "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and "forward-looking information" within the meaning of applicable Canadian securities legislation (collectively, "forward-looking statements").In some cases, forward-looking statements can be identified by terminology such as "anticipate", "believe", "continue", "could", "estimate", "expect", "forecast", "intend", "may", "objective", "ongoing", "outlook", "potential", "project", "plan", "should", "target", "would", "will" or similar words suggesting future outcomes, events or performance.The forward-looking statements contained in this document speak only as of the date of this document and are expressly qualified by this cautionary statement. Specifically, this document contains forward-looking statements relating to: production from the acquired assets for the remainder of 2009, the proved plus probable reserves of the acquired assets, the accretion of the asset acquisition, and other expectations, beliefs, plans, goals, objectives, assumptions, information and statements about future events, conditions, results of operations or performance.In addition, information and statements relating to reserves are deemed to be forward-looking statements, as they involve implied assessment, based on certain estimates and assumptions, that the reserves described exist in quantities predicted or estimated, and that the reserves can be profitably produced in the future. Baytex Energy Trust Press Release
